DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, filed 05/24/2022, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. Regarding the subject matter of the instant application, they are deemed novel and non-obvious over the prior art of record. The prior art teaches a cartridge comprising a storage compartment configured to contain a liquid, an airflow passage passing between a first portion and a second portion, and an aerosol-generating element being fluid permeable. The prior art does not explicitly disclose an airflow passage is between the first portion and the second portion, the second side being in contact with the liquid from the second portion of the storage compartment, the storage compartment and liquid channel being configured to allow the liquid in the first portion to pass to the second portion through the liquid channel while the cartridge is in operational use. There is no teaching, reasonable suggestion or motivation to modify the prior art to correspond with the claimed invention, therefore it would have been nonobvious to one of ordinary skill of the art before the effective filing date of the claimed invention to arrive at the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747            

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715